Citation Nr: 1450032	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-11 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial compensable rating for bilateral onychomycosis and tinea pedis of the left foot.

4.  Entitlement to an initial rating in excess of 10 percent for thyroid disability.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from July 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for sinusitis; entitlement to an initial compensable rating for bilateral onychomycosis and tinea pedis of the left foot; and entitlement to an initial rating in excess of 10 percent for thyroid disability; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low back disability was manifested by painful motion with functional impairment comparable to limitation of low back flexion to no less than 55 degrees.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for degenerative disc disease of the lumbar spine have been met during the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242 (2014).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the November 2009 rating decision granted service connection for the low back disability on appeal, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's low back disability, the relevant criteria have been provided to the Veteran, including in the March 2012 statement of the case.  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A November 2009 rating decision, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating, effective September 1, 2009.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine as there is no showing that forward flexion of the thoracolumbar spine is limited to 60 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 70 degrees at the July 2009 pre-discharge examination, and findings from the September 2013 VA examination reveal forward flexion of the lumbar spine to 65 degrees.  That said, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Pain on motion of the lumbar spine has been noted, and the July 2009 examiner indicated that pain and lack of endurance resulted in an additional functional loss of 10 degrees of lumbar flexion, which would put his lumbar flexion at 60 degrees based on the examination findings in July 2009.  Accordingly, considering additional functional limitation due to pain, the Board finds that an initial 20 percent rating for this time period is warranted under DC 5237.  However, as forward flexion of the thoracolumbar spine to 30 degrees or less has not been shown or approximated, even considering DeLuca factors, a 40 percent rating for low back disability is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment as lower extremity radiculopathy during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences.  In fact, in reaching this decision, the Board has not disputed the Veteran's reports of his low back pain.  However, competent evidence concerning the nature and extent of the Veteran's low back has also been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 20 percent for degenerative disc disease of the lumbar spine is granted throughout the time period on appeal, subject to the applicable law governing the award of monetary benefits.


REMAND

As for the issue of service connection for sinusitis, the evidence establishes that the Veteran made complaints related to sinus problems during his military service.  As such, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's alleged sinusitis and his military service is appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of entitlement to an initial compensable rating for bilateral onychomycosis and tinea pedis of the left foot, and entitlement to an initial rating in excess of 10 percent for thyroid disability, the Board observes that the Veteran has not undergone a rating examination for those disabilities subsequent to his separation from service in August 2009.  As such, new VA examinations are warranted to determine the current severity of those disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records (if any) pertinent to treatment for the issues remaining on appeal dated since September 11, 2013, and associate them with the record.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed sinusitis disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a sinus disability that had its onset in service or is etiologically related to his active service.

A rationale for all requested opinions shall be provided.  Consideration of the Veteran's statements as to onset and observable symptoms in service should be made. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be afforded VA examinations to determine the severity of his service-connected thyroid and skin (feet) disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

4.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


